This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1         IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 STATE OF NEW MEXICO,

 3          Plaintiff-Appellee,

 4 v.                                                     NO. 34,699

 5 AMANDA ARCHULETA,

 6          Defendant-Appellant.

 7 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
 8 Christina Argyres, District Judge

 9 Hector H. Balderas, Attorney General
10 Santa Fe, NM

11 for Appellee

12   Jorge A. Alvarado, Chief Public Defender
13   Santa Fe, NM
14   Sergio J. Viscoli, Assistant Public Defender
15   Albuquerque, NM

16 for Appellant

17                                 MEMORANDUM OPINION

18 ZAMORA, Judge.

19   {1}    Defendant has appealed from the revocation of her probation. We previously

20 issued a notice of proposed summary disposition in which we proposed to uphold the
 1 district court’s decision. Defendant has filed a memorandum in opposition. After due

 2 consideration, we remain unpersuaded. We therefore affirm.

 3   {2}   The pertinent background information was previously set forth in the notice of

 4 proposed summary disposition. We will avoid undue repetition here, and focus instead

 5 on the content of the memorandum in opposition.

 6   {3}   Defendant continues to argue that the district court abused its discretion by

 7 revoking her probation. [DS 6; MIO 5-6] However, in light of Defendant’s “pattern

 8 of completing [only] one aspect of the program at a time and only after warrants had

 9 to be issued[,]” [MIO 4] as well as Defendant’s ultimate failure to demonstrate

10 fulfillment of the counseling requirement, [MIO 4-6] the district court acted well

11 within its discretion. See NMSA 1978, § 31-21-15(B) (1989) (giving the court broad

12 discretion when a probation violation is established). Although we understand

13 Defendant to suggest that lesser sanctions would have been appropriate, [MIO 6] the

14 district court reasonably differed in its assessment. In the final analysis, the district

15 court was under no obligation to continue Defendant’s probation. See State v.

16 Mendoza 1978-NMSC-048, ¶ 5, 91 N.M. 688, 579 P.2d 1255 (“Probation is not a

17 right but a privilege.”).

18   {4}   Accordingly, for the reasons stated above and in the notice of proposed

19 summary disposition, we affirm.



                                               2
1   {5}   IT IS SO ORDERED.



2
3                              M. MONICA ZAMORA, Judge

4 WE CONCUR:


5
6 JAMES J. WECHSLER, Judge


7
8 RODERICK T. KENNEDY, Judge




                                3